Title: To Alexander Hamilton from Stephen Higginson, 27 October 1789
From: Higginson, Stephen
To: Hamilton, Alexander


Boston October 27th. 1789.
Sir
Your Letter of the 9th instant I rec’d; and sensible of the utility of the information you request, I shall give you what Aid I can, and shall readily communicate with you upon the important Subjects you mention, as health and leisure will permit.
We have now arrived to that period, as I conceive, when every thing national should assume the appearance of System and Stability; and I am happy to see Gentlemen at the head of the great departments, who are well impressed with that Idea, and who have ability to project and pursue proper measures in a national Stile. I remember, that, when in Congress together in 1783, we differed in our Ideas as to the measures applicable to our then political situation. We had then the same End in View, a firm and efficient Government, we differed only as to the means. But, I apprehend we shall now perfectly coincide, as to all great points; and I shall chearfully cooperate with you, to give all possible dignity force and stability to our new Government.
Your first question is very general and extensive, I shall answer it as well and as clearly as I can. The Vessels built in this State for foreign, or freighting Voyages, are generally much alike in their form; and their Sizes run from 130 to 250 Tons, some few are larger than the last, but more are less than the former Size. They are about as capacious as the generality of the British Vessels; but not so much so as many that are built at Hull, Whitby and some other ports in England. They are more burthensome than French Vessels generally are; and not very far short of those of Denmark Russia and Sweeden; but much less so than most which are built by the Dutch. Our Vessels have rather less capacity for carrying, than is the average burthen of those of the same dimensions, of the Nations above named; but they usually exceed them in sailing, and, as the Seamen express themselves, are better Sea-Boats, or safer Vessels. The latter qualities I find by comparing their passages with ours, as well as by the many trials, which I have known, by their accidentally meeting each other at Sea; and by the many accidents they meet with more than our Vessels in the same situations. It has long been a doubt in my mind, whether we should gain by giving our Vessels more cavity; I rather suppose we build them as full, as will comport with sailing tolerably well, and making good weather. The Dutch Vessels, that are so very full built, labour very much and sail very heavy in a rough sea; they frequently meet with disasters from their construction; and they never could gain our Coast in severe Winters. The same objection applies to some of the fullest of the English Vessels in a degree; and I know, that our Vessels have often had the preference of freights in Europe, on account of their model, when other things were equal. The Vessels built in the southern States are more sharp than ours at both ends; and they carry less, and sail rather better when they are not deeply laden. Upon the whole I am of opinion, that our Vessels are equal to those of any Nation, considered collectively, for their capacity for sailing and carrying; but I have seen some of the British and Danish Vessels, that I thought superior to almost any of ours in their construction.
To the second Question I answer, that our Vessels cost, when fitted for the sea with one suit of Sails only, and no surplussage of other Articles, from five to seven pounds pr. ton for those of 130 to 200 Tons, according to the goodness of the Hull, the Rigging and other Materials—those from 180 to 300 Tons cost six to eight pounds ⅌ ton. The cost and the value of the Hull, depends on the kind and goodness of the Wood, its being well seasoned, the goodness of the Work, and the quantity of Iron put into it. There is also much difference in the cost and goodness of the materials, used in equipping our Vessels. In general they are built in the cheapest manner, though much less durable; because our Traders have generally but small capitals, and can not afford to have much of their stock in the Hull only of the Vessel. When they are upon trading Voyages, they think it more for their interest to use more ordinary Vessels, and have larger Cargo’s; but should the freighting Business be their Object, they will then build better and more costly Vessels, than they have generally done. The British Vessels, taken collectively, may cost from 40 to 50 ⅌. Cent more than ours; and they are worth in about that proportion for real service, to those who can afford the expense without injuring their Business. The French Vessels cost about 30 ⅌. Cent more than ours; but they are not proportionably valuable, either for their duration, or the burthen they carry. The Sweeds Danes and Russians build their Vessels at about 20 ⅌. Cent less than the British; and they both endure and carry well. These are all mostly built with Oak, some are built in the Baltic with Oak, Fir and hard pine &c. The Dutch build a great many Vessels of Pine, Fir and other Wood besides Oak. They are very durable and burthensome, and they cost generally as much as the British Vessels. Their frames are built of Oak and other hard Wood; but they are planked and finished with the other kinds, of choice. I believe the Dutch Vessels generally endure the longest, perhaps more from their extraordinary care of them than any thing else. The British Vessels come next for duration, then the Swedish, Danish, Russian, French and American. It is very common for the Dutch and English Vessels to be good after 30 years wear, with some partial repairs; and its a rare thing for our northern Vessels to be good after 12 or 15 years. Many suppose there is a very great difference in the Wood naturally, for enduring; but I have known some few Vessels built here to last very good near 30 years, though they are generally very rotten at 6 to 10 years. And I do believe that if we took the same pains to select the best Wood, to season it well, and to have the work as well done, our Vessels would endure as well nearly as any others; and when the freighting Business shall become an Object with our Merchants, I believe we shall have as good Vessels as the British. If our Vessels were built with the same care as the British, they would cost much more than they now do; but they would still be from 15 to 20 ⅌. Cent lower, as to the Hull, than those built in Europe of equal quality, there is that difference in the prices of the materials and the labour. The materials for equipping them are about the same here, one with another, as in England and France; they are rather lower than higher. I have insensibly, I find, connected your 2 and 3 Questions in my Answer, they are indeed so blended in their nature it was not easy to avoid it.
Your 4th Question supposes a regular Trade carried on with us by foreign Ships. This is not the case. Those Vessels come here transiently, and, in general, circuitously, no clear Answer can be given to it therefore as to them. Nor indeed can it be done with respect to many of our own Vessels. Our people are so very enterprising and irregular in their Trade, it is not easy to follow them; you must traverse a large part of the Globe, and in all directions to do it. We have a direct and regular Trade with the West-India Islands and the Dutch Settlements on the Main, which is our largest branch of Trade. In this Business our Vessels make from one to three Voyages in a year, generally two. This depends upon the place and the object of their Voyage. Vessels that go after Molasses seldom make more than two Voyages, much time is spent in collecting that Article; and a larger half of the large Vessels make that their object. We have a regular Trade also to Europe. Those Vessels employed in carrying Fish and Provisions to Spain, Portugal and Italy, never scarcely make more than two Voyages. Those which go to France and Britain two. Those that go up the Baltic but one, and that circuitous, by taking a freight of Tobacco, Rice or Fish to some other part of Europe. Some few have gone lately direct to the Baltic with our Rum and Provisions &c; but these can make only one Voyage there, they may have time for some other short Voyage beside. Our large whaling Vessels that go upon the Coast of Brazil, and the Coast of Africa beyond the Cape of good Hope make only one Voyage—the smaller ones that Fish in the Streights of Belisle and the Atlantic make two Voyages. Our Vessels in the Cod-Fishery, that use the Banks, make from 3 to 4 fares as they are called. Beside these we have a number of Vessels, about 20, that go to Mauritius, India and China, these take from 1 to 2 1/2 years in their Voyages.
To your fifth Question I answer, That in our Vessels from 150 to 180 Tons we employ from 8 to 10 hands or persons in all, from 200 to 300 Tons we use 10 to 14 in all, even those that go to India have no more to navigate them. The British, Dutch and Swedes use rather more Men in their Vessels than we do, perhaps about 16 instead of 14, in their common Voyages; but when they go into the Indian Ocean they have still more. The French use many more Officers and men than we do, at least 60 ⅌. Cent more.

To your sixth I reply, that our Seamen have about seven dollars a month upon an Average, our Mates about 12 dollars, our Masters vary according to their Voyages and perquisites. When they sell their Cargo’s and do the whole Business of the Voyage, they have a Commission of 5 ⅌. Cent on Sales and 2 1/2 on purchases; their Wages is then from 10 to 12 dollars ⅌. Month, and they pay their own expenses at Sea and in port, except the Ships comon Provision; and if they need the aid of a Merchant they pay him out of their own Commissions. This is the course in our West and East-India Business almost universally; and frequently in our Voyages to Europe. Our Masters have from 3 to 10 Tons privilege, according to the size of the Vessel and the nature of the Voyage, and from 15 to 20 dollars ⅌. Month when they go consigned to Merchants. Our Mates and Seamen are also allowed a privilege, or an Adventure, and many of our own Seamen make use of it, which makes them much more attentive and interested in the safety of the Vessel; but foreigners rarely do. The European Vessels are very generally consigned; some of the British and French are not; Their Wages to their Masters are of course higher than ours generally have. Nor is it very common for them to have much privilege, they depend chiefly for support upon their Wages primage and other small perquisites allowed them by the Owners and Freighters. When our Vessels take freights the Masters receive the usual primage &c; and in some cases they are allowed 2/6d. Sterling ⅌. day while in port, as in the Fish Trade to Spain &c, because their Business calls them ashore and subjects them to expense without any Commissions or primage &c, to defray it. We estimate the monthly pay of our Vessels from 150 to 180 Tons with 9 persons at about 75 dollars, when they are consigned, and about 70 when they are not. The subsistance is about 35 dollars ⅌. Month for the same Vessels, beside the Harbour pay to the Masters when consigned of 2/6d. Sterling ⅌. day, which may be about 5 dollars ⅌. Month for Voyages in general. The allowance made to Masters by Europeans, beside their monthly Wages, are very various; considered generally, I believe they are not very wide in amount from ours, except in their West-India Ships, where they have much greater emoluments, because they are at greater expense in collecting their freights. In some parts of Europe also they have larger allowances for the same reason. We navigate our Vessels much cheaper than the French, lower than the British in general do, and on about the same terms as the Dutch, Danes and Swedes. We use fewer Men than any of them do; but these three last subsist them cheaper and pay them rather less than we do. I suppose however, that when we shall have become more acquainted with the freighting Business, we shall be able to take freights nearly as low as any others; for our Seamen are more hardy and active, they do more work, and our Vessels make shorter passages than others. The Capitals of our Merchants is in general too small to pursue the freighting Business with the greatest advantage, as yet; or to have them enter into it of choice, and with an active Spirit. Though their income would be more regular and certain, they will, unless it be made more productive, prefer some other pursuits, that promise more benefit. There is indeed not only the hope of doing better to lead them to other objects, but there is the love, which, men used to enterprise always feel, for contingent Business; they are a sort of Gamblers, and from habit they are fond of risks, that have a flattering appearance. But this will subside, when experience shall have proved, that they can in the other way obtain a comfortable and more certain Subsistance. At some future oppy I shall offer you, perhaps, some Observations as to our revenue System &c, in the mean time I remain with respect Sir your very hume. Serv
Stephen Higginson
